     Case 3:20-cv-10923-MGM Document 66 Filed 05/07/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT FOR THE
                         DISTRICT OF MASSACHUSETTS

                                                      C.A. 3:20-cv-10923-MGM
AMANDA ANDRE,              )
Plaintiff                  )
                           )
       v.                  )
                           )
EXPERIAN INFORMATION       )
SOLUTIONS, INC.,           )
EQUIFAX INFORMATION        )
SERVICES, LLC, TRANSUNION, )
LLC, DISCOVER BANK, USAA )
FEDERAL SAVINGS BANK,      )
and NELNET SERVICING, LLC )
dba FIRSTMARK SERVICES     )


  STIPULATION OF DISMISSAL WITH PREJUDICE PER FED. R. CIV. P. 41

       Undersigned parties stipulate to dismissal with prejudice of the Plaintiff’s
Amended Complaint against Defendant Nelnet Servicing, LLC, dba Firstmark Services,
waiving all rights of appeal, and with each party to bear its own costs and attorneys’ fees.

                                              Respectfully submitted,
NELNET SERVICING LLC                          AMANDA ANDRE
(FIRSTMARK SERVICES)                          Plaintiff,
Defendant,                                    By her attorney,
By its attorney,                              /s/ Octavio (Tav) Gomez
/s/ John D. Fitzpatrick                       Florida Bar No.: 0338620
John D. Fitzpatrick, BBO # 550059             Georgia Bar No.: 0617963
PINGITORE & FITZPATRICK, LLC                  Pennsylvania Bar No.: 0325066
929 Massachusetts Ave., Suite 200             Morgan & Morgan Tampa, P.A.
Cambridge, MA 02139                           201 N. Franklin Street, Suite 700
Phone: 617.225.2400                           Telephone: (813) 223-5505
Fax: 617.225.2480                             Facsimile: (813) 983-2889
Home office phone during pandemic             Primary Email:
Google Voice/VoIP: 617.302.6605               TGomez@ForThePeople.com
Email: jdf@pingitorelaw.com                   Secondary Email:
Email (alternate) jdfitzlaw@gmail.com         DGagliano@ForThePeople.com

Dated: May 7, 2021
     Case 3:20-cv-10923-MGM Document 66 Filed 05/07/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I hereby certify that on this date the foregoing will be sent electronically via
CM/ECF to active case counsel, registered as CM/ECF system participants, per D. Mass.
CM/ECF Case Management Procedure E (2011). Counsel’s present understanding is that
the only other counsel still active in this case is Plaintiff’s counsel, who will be served
accordingly.


Dated: May 7, 2021                                   /s/ John D. Fitzpatrick




                                             2
